Citation Nr: 1642146	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified (NOS) for the period prior to February 20, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel
INTRODUCTION

The Veteran had active service from February 1968 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This case was previously before the Board in January 2016.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.

The January 2016 Board decision denied an increased disability rating in excess of 50 percent for PTSD with depressive disorder NOS for the period prior to February 20, 2014 and granted a disability rating of 70 percent for the same disorder effective from February 20, 2014.  The Veteran appealed the January 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  A June 2016 Joint Motion for Partial Remand requested that the Court vacate that part of the January 2016 Board decision that denied an increased disability rating in excess of 50 percent for PTSD for the period prior to February 20, 2014.  In July 2016, the Court issued an Order that granted the Joint Motion.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran is already in receipt of a TDIU, effective September 7, 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.



FINDINGS OF FACT

1.  Prior to January 29, 2013, the Veteran's PTSD with depressive disorder NOS has been productive of occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas.

2.  On and after January 29, 2013, and resolving all doubt in favor of the Veteran, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent prior to January 29, 2013, for PTSD with depressive disorder NOS are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  On and after January 29, 2013 through February 19, 2014, the criteria for a rating of 70 percent for PTSD with depressive disorder NOS are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Board notes that the January 2016 Board decision delineated VA's duties to assist and notify the Veteran and found that all duties had been met.  Those findings will not be repeated here.  Furthermore, the Joint Motion did not note any deficiencies in VA's duty to notify and assist in this case (to include Bryant v. Shinseki, 23 Vet. App. 488 (2010)) and the Court's order did not vacate any portions concerning VA's duty to notify or assist.  In particular, the Board notes that the November 2015 VA examination was not deemed to be inadequate.  Accordingly, these matters will not be addressed further.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The Veteran's PTSD with depressive disorder NOS has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The symptoms shall have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio, 713 F.3d 112.  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

Background

A June 2010 RO decision granted service connection for PTSD and assigned a rating of 50 percent, effective October 28, 2005.  The January 2016 Board decision granted a rating of 70 percent for the same disorder, effective February 20, 2014.

The Joint Motion stated that the January 2016 Board decision had failed to adequately address the retrospective nature of findings made in the November 2015 VA examination.  The Joint Motion indicated, in pertinent part, as follows:

More specifically, in reporting [the Veteran's] symptomatology, the November 2015 examiner noted increased symptoms since his last VA examination, in 2012, to include increased isolation, depression, and anxiety.  Additionally, [the Veteran] reported increasing numbers of panic attacks, increased drinking at times, and "stated that he had suicidal thoughts in the last three years."  The Board, in the decision herein on appeal, noted the facts mentioned above, but failed to provide any discussion as to whether the retrospective nature of those records should warrant an increased rating for [the Veteran's] service-connected PTSD with depression prior to the assigned date of February 20, 2014.

The Veteran's increased rating claim was received on October 4, 2012.  Therefore, the period for consideration on appeal began on October 4, 2011, one year prior to the date of receipt of his increased rating claim. 

In October 2011, a VA treatment record stated that the Veteran's suicide risk was minimal.  He later stated in November 2011 that he had never attempted suicide, and he did not currently have thoughts or a plan related to harming himself.  In April 2012, the Veteran reported that in the past year, he had an alcoholic drink monthly or less, and at those times, 1 to 2 drinks.  He denied ever having 6 or more drinks in the past year.  A subsequent June 2012 VA treatment record stated that the Veteran had an irritable mood and in August 2012, the Veteran yelled when he was unable to be seen in the emergency room.  Another August 2012 VA treatment record noted that the Veteran drank 5 cans of beer a day.

A month later in September 2012, a VA treatment record noted that the Veteran was alert and oriented with a stable mental status.  The Veteran's general anxiety had increased as a result of stressors such as working more often, a skin rash, his wife's upcoming hip surgery, and trying to install a stove.  He was reportedly cutting back on his alcohol consumption.

A November 2012 VA psychiatric examination was conducted.  During the examination, the Veteran displayed rapid and pressured speech.  The examiner noted that the Veteran had difficulty concentrating and mild memory loss.  The Veteran also had a restricted range of affect and a feeling of detachment or estrangement from others.  He regularly experienced high anxiety, and he suffered from panic attacks 2 to 3 times a week.  He stated that he always felt "wound up," and he frequently felt overwhelmed.  Furthermore, feelings of anxiety often led to stomach distress.  The Veteran additionally suffered from a depressed mood.  On a daily basis, the Veteran experienced thoughts and memories related to Vietnam, and he had nightmares about Vietnam approximately 3 times a week.  The Veteran had recurrent and distressing recollections involving Vietnam, including images, thoughts, or perceptions.  The examiner also noted that the Veteran could act or feel as if the traumatic event were recurring. In addition, exposure to internal or external cues related to the traumatic event led to intense psychological distress.

The Veteran also reported that he was very irritable with verbal outbursts, rage, and anger.  He found it hard to restrain these feelings and he had little patience.  The Veteran described apologizing for his brusque behavior to others.  In addition, the examination report noted that he experienced hypervigilance and an exaggerated startle response.  While the Veteran engaged in heavy alcohol use after Vietnam, he presently limited his alcohol consumption to a few beers a few times a week, and he described his current alcohol use as moderate.  However, the Veteran estimated that 5 to 6 times in the past year, he had consumed too much alcohol.  The Veteran did use marijuana on a daily basis in the evenings to reduce his anxiety.

For more than 20 years, the Veteran had engaged in seasonal employment as a truck driver.  This position occupied him for 6 months out of the year and he reported collecting unemployment during the remaining months.  The Veteran informed the examiner that he had less patience for sustained work and found it difficult to maintain the accompanying routine.  The Veteran asserted that he was able to interact well with coworkers and customers in the workplace.  He described himself as a "people person" in this setting. In terms of personal relationships, the Veteran had been married to his wife for more than 40 years.  He informed the examiner that they did everything together and were "best friends plus."  The examiner also noted that the Veteran had a very good relationship with his two adult daughters, and he maintained frequent contact in-person and telephone with them.  Outside of his family, the Veteran sometimes rode a motorcycle with one individual and he had occasional contact with former coworkers.  However, the Veteran reported having no close friends.  Despite this fact, the examiner indicated that the Veteran was content with the state of his social interactions as he preferred to limit his recreational socialization.  The Veteran's recreational activities included motorcycle rides; almost daily walks in the woods with his dogs; working on his car, motorcycle, and projects in his basement; watching educational television; and occasionally dining out with his wife.

The examiner opined that the Veteran had occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner deemed him competent to manage his financial affairs.  The GAF score was 55.  The examiner explained that the symptoms of depressed mood and negative thoughts were attributable to the Veteran's depression.  The examiner found that the following were not present: flattened affect; circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; impaired judgment or abstract thinking; gross impairment in thought process or communication; obsessional rituals which interfere with routine activities; impaired impulse control; spatial disorientation; persistent delusions or hallucinations; and difficulty in adapting to stressful circumstances, including work.

Following this examination, a January 29, 2013 VA treatment record documented the Veteran's report that he was having a higher level of anxiety with no apparent cause.  However, he had a stable mental status and a minimal risk of suicide.  In a February 2013 VA record, the Veteran's mental status was stable.  There was a minimal level of risk on suicide risk assessment.  On February 4, 2014, the Veteran expressed concern about his medical problems, including his skin rash, right leg status-post surgery, and his left bicep.  He had a minimal risk of suicide and his mental status appeared to be within normal limits.

In a February 20, 2014 VA record, the Veteran was alert and oriented times three.  His mood and affect were pleasant and appropriate.  There was no apparent distress.  The Veteran reported that as result of the severity of his skin disorder and his efforts to increase his disability benefits, he had become very anxious over the past month.  This feeling prompted him to engage in heavy alcohol use, a practice that involved beer and more than two shots of liquor daily.  However, he had stopped drinking entirely two weeks before the visit.  The Veteran still felt anxious, but not depressed.  The record also noted that the Veteran had experienced suicidal thoughts one week before the visit.  He was able to work past these feelings with meditation and family support.  He denied having any current suicidal ideations.

A VA treatment record from July 2014 stated that the Veteran's affect was fairly pleasant, but mildly tense and somewhat constricted.  His mood was somewhat dysphoric and irritable.  His thoughts were coherent and logical.  The Veteran had good insight and no evidence of psychosis.  The record described the Veteran's appearance as somewhat overweight with neatly groomed hair.  The record noted that the Veteran's condition was complicated by several physical problems, such as his status-post rupture of a quadriceps tendon, and a recent exacerbation of his skin disorder.  The Veteran had also been out of work since the previous October on worker's compensation.  The record indicated that his worker's compensation was related to the rupture of his quadriceps tendon.  Furthermore, he anticipated being unable to work for 9 months after a knee surgery scheduled for September 2014.  The Veteran additionally reported that due to his difficulties dealing with other customers and staff, he was unsure if wanted to return to his job.

The July 2014 record noted that the Veteran's irritability had increased.  He reported yelling, snapping, and cursing.  The Veteran's physical and motivational limitations made it difficult to occupy his time at home.  He released stress by throwing objects and shooting a pellet gun at chipmunks in his yard.  He denied homicidal or suicidal ideation.  He reportedly found Olanzapine to be calming, but he desired an increase in the dosage.  The assessment stated that the Veteran had an exacerbation of his PTSD-related mood disorder with superimposed mild major depression due to physical problems and being on leave from work.

In September 2014, the Veteran's mental status was stable and his suicide risk was minimal.  He reported that he had become more depressed while taking Paxil for two and a half weeks, but his mood improved after he discontinued this medication.  Later in February 2015, a VA treatment record noted that he drank 3 to 4 alcoholic drinks a day 4 or more times a week.  He denied ever having more than 6 drinks over the past year.  The Veteran's suicide risk was low in May 2015.  A subsequent June 2015 VA treatment record stated that the Veteran was learning how to better manage his PSTD symptoms, especially his anxiety and irritability.  However, the record also noted that his employment history as a truck driver included the Veteran leaving work due to anxiety as well as conflicts with supervisors and customers.

During the October 2015 Board hearing, the Veteran reported that he was nearly always suffering from an upset stomach.  He described having anxiety attacks and testified that when he went to a place such as gun show, he became so overwhelmed that he would leave.  In addition to situations, the Veteran testified that troubling thoughts could trigger an anxiety attack.  The Veteran stated that his anxiety affected the severity of his skin disorder.  He described road rage, lack of patience for dealing with crowds, and becoming easily angered.  He also reported crying without reason.

In November 2015, the Veteran underwent another VA examination.  The Veteran exhibited normal speech and linear thoughts.  He was alert and fully oriented with no concentration problems.  However, the Veteran did report that the last time he was at work, he experienced problems with his concentration and focus while completing routine tasks.  Although the examiner noted mild memory loss, the Veteran's long and short term memory appeared to be grossly intact.  He had fair insight and judgment.  The examiner did not find evidence of hallucinations, delusions, or a thought disorder.  The Veteran was casually groomed and the examiner noted that he was cooperative with a developed rapport.  The Veteran described his mood as anxious and irritable.

The examiner determined that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that his wife had passed away in October 2015.  Before that time, she had been the Veteran's main source of social support.  Since the loss of his wife, the Veteran had isolated himself socially.  He limited his communications with his adult daughters and sister to the telephone.  The Veteran informed the examiner that he was quick-tempered and experienced general difficulty around other people.  In addition, the Veteran now reported that he had a difficult time working with others as a result of his irritability, anger, short temper, panic attacks, and trouble with short and long term memory.  He also found it difficult to accept criticism from his employer.  The Veteran had stopped working in April 2013.  The examiner noted that during the discussion of the Veteran's late wife, the Veteran was anxious and tearful.

The Veteran asserted that he experienced increased symptoms of depression and anxiety.  In addition to his interpersonal difficulties, the Veteran had trouble making decisions and dealing with problems.  The Veteran had primarily slept during the day before he lost his wife.  Since that time, he reported waking up in the middle of night and having problems falling back asleep.  At most, he experienced 6 hours of interrupted sleep.  He had nightmares 3 to 4 times a week. Certain cues and smells frequently led to flashbacks.  The Veteran's previously reported stomach problems related to stress and anxiety occurred on a daily basis.  The examination report also noted that the Veteran's panic attacks had increased in frequency to a daily occurrence.  The Veteran reported having ongoing, chronic suicidal ideation without a current plan or intent.  He informed the examiner that he had experienced suicidal thoughts in the last three years.  These thoughts occurred infrequently.  He coped with these thoughts by going on walks and seeking support from his daughters and sister.  However, the Veteran described imagining a scenario for his death. In addition, the Veteran reported that when he was alone, he drove erratically and wrecked a few cars.  The Veteran also reported that he had been involved in public arguments with others in locations such as the grocery store, but had not engaged in any physical altercations and did not have homicidal ideations.  According to the Veteran, he had stopped drinking alcohol approximately 12 to 18 months before the examination.  He additionally reported using marijuana less frequently as he now smoked marijuana 3 times a week.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

A later November 2015 VA treatment record noted that the Veteran was doing ok despite the recent loss of his wife.  The record added that the Veteran had given up alcohol many years ago.  The assessment stated that the Veteran was experiencing bereavement as well as obesity.  The next day, a weight management note documented the Veteran's report that he experienced too much stress, general unhappiness, depression, anxiety problems or nervousness, and PTSD.  The record stated that emotional problems could lead to weight gain.  According to the record, the Veteran had indicated that loneliness or loss of a loved one contributed to his being overweight.

Analysis

The Board finds that the aforementioned lay and medical evidence reflects that the Veteran's symptoms during the period prior to January 29, 2013 do not warrant a rating in excess of 50 percent; thereafter, however, a 70 percent evaluation is warranted.  

The evidence prior to January 29, 2013 does not demonstrate occupational and social impairment with deficiencies in most areas.  First, the evidence, including VA treatment records and the November 2012 VA examination, shows that the Veteran was irritable, depressed, and anxious - thus there is a deficiency in mood.  Second, however, at the November 2012 VA examination, the Veteran reported he had been married for 40 years to his best friend and that he had a very good relationship with his two daughters.  Although he did not have close friends, he engaged in other occasional activities with friends or coworkers.  Thus, there did not appear to be deficiencies in family.  The November 2012 VA examiner also found that the Veteran's judgment and thought were not impaired.  The Veteran described himself as a people person and noted that he interacted well with coworkers and customers.  The other evidence of record, including VA treatment records, prior to that time, does not indicate deficiencies in family, judgment, thinking, or work.  

Third, the evidence does not demonstrate an inability to establish and maintain effective relationships.  The Veteran reported experiencing relationship difficulties during this period, including a lack of close friends, and the November 2015 VA examiner did note increased symptoms of isolation and drinking since the Veteran's 2012 VA examination.  Despite these facts, the Veteran had a good relationship with his wife of more than 40 years.  He also maintained a good relationship with his daughters.  The Veteran had positive interactions with coworkers and customers at work.  Thus, the evidence from this period does not reflect that the Veteran had an inability to establish and maintain effective relationships, despite any difficulties in doing so.

Fourth, the evidence indicates that most of the representative symptoms were not noted.  The November 2012 VA examiner found that there were no obsessional rituals and the Veteran did not report this behavior.  The record also does not reflect that the Veteran neglected his personal appearance and hygiene during this period.  In addition, the November 2012 VA examiner did not find that the Veteran was spatially disoriented.  Other VA records during this time period found the Veteran alert and oriented.  The Board notes that the November 2012 VA examiner described the Veteran's speech as rapid and pressured.  However, the examiner did not mark that the Veteran had speech that was intermittently illogical, obscure, or irrelevant.

While it is clear from the November 2012 VA examination and other clinical records that the Veteran suffered from depression and panic attacks more than once a week, the November 2012 VA examiner noted the Veteran's anxiety yet found that the Veteran did not experience difficulty adapting to stressful circumstances, including work or a worklike setting.  While the November 2015 examiner specifically indicated that the Veteran's symptoms of depression and anxiety had increased from the time of the November 2012 VA examination, the record does not suggest that this depression or panic (or anxiety) was near continuous and affected his ability to function independently, appropriately, and effectively prior to January 29, 2013.  The Veteran was able to engage in recreational activities that included walking his dogs and dining out with his wife.  He had also maintained his employment for more than two decades.

In addition, the Board notes that the VA treatment records from this period as well as the November 2012 VA examination described the Veteran's irritability.  However, it does not appear from the record that this irritability ever escalated to violence to others, and the November 2012 VA examiner did not find that the Veteran had impaired impulse control.  As for suicidal ideation, while the November 2015 VA examiner noted that the Veteran "stated that he had suicidal thoughts in the last three years," VA treatment records reveal that prior to February 20, 2014, the Veteran denied having suicidal ideation.  Further, there is nothing in the November 2015 VA examiner's comments regarding the Veteran's suicide ideation that demonstrates that the Veteran harbored any indications of suicide plans or intent.

The Board also notes that the Veteran's GAF score during this period was 55, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Thus, this score does not necessitate the assignment of a 70 percent rating.  Additionally, when the GAF scores are considered as part of the overall social and occupational functioning picture, the Board finds that the descriptions in the treatment records and the VA examiner's explanations are the most probative evidence of the Veteran's psychological symptomatology.

For the foregoing reasons, the Board finds that the rating criteria for the next higher 70 percent disability evaluation have not been met at any point during the period prior to January 29, 2013.

For the period on or after January 29, 2013 through February 19, 2014, the Board finds that a 70 percent rating, but no higher, should be granted.  Although the November 2015 VA examiner noted that it appears that it was on or about April 2013 that the Veteran began to have trouble concentrating in a significant manner as demonstrated by mistakes he had made concerning his work, he reported increasing anxiety at a VA appointment on January 29, 2013.  While not stated in so many words, it appears that at the November 2015 VA examination the Veteran was also indicating that his quick temper, difficulty in being around people, trouble making decisions, and impaired impulse control symptoms had begun to manifest in earnest around April 1, 2013.  The Veteran displayed some, but not all, symptoms listed as examples under the 70 percent rating criteria.  Resolving all doubt in favor of the Veteran, the Boards finds that the overall level of impairment during this period from January 29, 2013 through February 19, 2014 is best reflected by a disability rating of 70 percent.

A 100 percent rating is not warranted as the Veteran did not have at any time prior to February 19, 2014, total social and occupational impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.

The evidence of record from this period has consistently described the Veteran as alert and oriented, and there was no suggestion that the Veteran had any issue related to personal hygiene.  While concentration problems and decision making difficulties have been noted, there has been no showing or suggestion of a speech or thought disorder from January 29, 2013 through February 19, 2014, and nothing approaching the Veteran forgetting names of close relatives, his occupation, or his own name has been noted. 
 
The Board can find no suicidal or homicidal symptoms for the time period of January 29, 2013 through February 19, 2014, and there is nothing suggesting that the Veteran was in persistent danger of hurting himself or others.  The Veteran remained married during this time period with good relationships with his family - thus, the evidence does not support a finding of total social impairment.  Affording the Veteran all reasonable doubt, the lay and medical evidence of record does not support the assignment of a 100 percent evaluation.

The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD with depressive disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, the Veteran's symptoms of isolation, drinking, suicidal ideation, hygiene, panic attacks, irritability, etc. are contemplated by the Diagnostic Code 9411, which takes all symptoms affecting either social or occupational functioning into account into determining the severity of PTSD.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

An increased disability rating in excess of 50 percent for PTSD with depressive disorder NOS for the period prior to January 29, 2013 is denied.

An increased disability rating of 70 percent for PTSD with depressive disorder NOS for the period from January 29, 2013 through February 19, 2014 is granted, subject to the applicable law governing the award of monetary benefits.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


